Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-15 are within the four statutory categories.  Claim 1 is drawn to a system for determining health-related recommendations, which is in the statutory category of machines, Claims 2-11 and 15 are drawn to a method for use in providing health-related recommendations, which is in the statutory category of processes, and claims 12-14 are drawn to a method for use in providing health-related recommendations, which is in the statutory category of processes, thus all claims are within the four statutory categories (i.e. machines and processes).  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-14, which is addressed below for 101 explanation purposes, recites: A system for determining health-related recommendations, comprising

a first processor coupled to the first memory, the first processor configured to execute instructions of a rules engine associated with the first processor for determining a health-related recommendation for a particular individual of the plurality of individuals based on at least some of the EHR;
at least one second memory storing private information for the particular individual of the plurality of individuals, the at least one second memory not readable by the first processor; and
a second processor coupled to the second memory, the second processor configured to request and receive from the first processor the EHR for the particular individual and to execute instructions of a rules engine associated with the second processor for determining a further health-related recommendation based on at least some of the EHR and at least some of the private information for the particular individual;
wherein the second processor is not configured to transmit the private information to the first processor.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because they represent a concepts relating managing human behavior and tracking or organizing information; and (b) “a mental process” because the claimed limitations are analogous to a comparison/an evaluation/a judgment/an analysis/an organization that can be performed in the human mind. The limitations above merely describe EHR record management. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 3-11 and 13-15 include other limitations, for example, dependent Claim 3, recites “transmitting information of the second health-related recommendation to the first system,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent.

Step 2A of the Alice/Mayo Test - Prong Two
A system for determining health-related recommendations, comprising
a first memory storing electronic health care records (EHR) for a plurality of individuals; 
a first processor coupled to the first memory, the first processor configured to execute instructions of a rules engine associated with the first processor for determining a health-related recommendation for a particular individual of the plurality of individuals based on at least some of the EHR;
at least one second memory storing private information for the particular individual of the plurality of individuals, the at least one second memory not readable by the first processor; and
a second processor coupled to the second memory, the second processor configured to request and receive from the first processor the EHR for the particular individual and to execute instructions of a rules engine associated with the second processor for determining a further health-related recommendation based on at least some of the EHR and at least some of the private information for the particular individual;
wherein the second processor is not configured to transmit the private information to the first processor.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Furthermore, Claims 1-15 are not integrated into a practical application
amount to mere instructions to apply an exception – for example, the recitation of “a first memory storing electronic health care records (EHR) for a plurality of individuals,” “a first processor coupled to the first memory, the first processor configured to execute instructions of a rules engine associated with the first processor,” “at least one second memory storing private information for the particular individual of the plurality of individuals, the at least one second memory not readable by the first processor,” and “a second processor coupled to the second memory, the second processor configured to request and receive from the first processor the EHR for the particular individual and to execute instructions of a rules engine associated with the second processor,” and “wherein the second processor is not configured to transmit the private information to the first processor” which amount to merely invoking a computer as a tool to perform the abstract idea, see, e.g., para. [0030] of the present Specification. See MPEP 2106.05(f).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “storing electronic health care records (EHR) for a plurality of individuals,” and “storing private information for the particular individual of the plurality of individuals,” which amounts to mere data gathering, the recitation of “electronic health care records (EHR) for a plurality of individuals,” and “private information for the particular individual of the plurality of individuals,” which amounts to selecting a particular data source or type of data to be manipulated, and the recitation of “output a remedy label,” “execute instructions of a rules engine,” which amounts to insignificant application, see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “electronic health care records,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)). 


Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “storing electronic health care records (EHR) for a plurality of individuals,” and “storing private information for the particular individual of the plurality of individuals,” which amounts to mere data gathering, the recitation of “electronic health care records (EHR) for a plurality of individuals,” and “private information for the particular individual of the plurality of individuals,” which amounts to selecting a particular data source or type of data to be manipulated, and the recitation of “output a remedy label,” “execute instructions of a rules engine,” which amounts to insignificant application;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Para. [0030] of the Specification discloses that the additional elements (i.e. the computer, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, see, e.g., MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites 
Dependent Claims 3-11 and 13-14 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “transmitting” feature of dependent Claims 3, 5, 14; the “providing” feature of dependent Claims 4), performing repetitive calculations (e.g. the “comparing” feature of dependent Claim 15), storing and retrieving information in memory (e.g. the “key” feature of dependent Claim 8), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 6, 7, 9, 10, 11, 13).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “wherein the second processor is not configured to transmit the private information to the first processor.” Paragraph [0034] of the present Specification discloses that “the second system never transmits to the first system the health- related recommendations generated by the second system.” However, the present Specification does not disclose that “the second processor is not configured to transmit the private information to the first processor” (emphasis added). A system that does not transmit data can still be configured to transmit data. Said another way, a system can be configured to transmit data, and still never transmit data. 
The Applicant should either delete the limitation or positively claim the subject matter, such as “wherein the second processor never transmits the private information to the first processor.” Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0206992 to Giobbi, et. al., (“Giobbi”).

Regarding claim 12, Giobbi discloses: 
A method for use in providing health-related recommendations, comprising: (para. [0077]: providing recommendations for improving patient care)
storing electronic health care records (EHR) for a plurality of individuals (para. [0080]: patient records are stored in a patient records database/memory);
executing instructions, by a first system, of a rules engine for determining a first health-related recommendation for a particular individual based on at least some the EHR (para. [0077]: the quality assurance provides recommendations for improving patient care);
transmitting options for the first health-related recommendation to a third party system (para. [0081]; Fig. 3: patient records are sent to a requesting entity/third party via the third party link module 126), the third party system storing private information for the particular individual (para. [0081]; Fig. 3: patient records are stored in the third party link module 126), at least some of the private information not being information included in the EHR (para. [0089]: the PDK memory includes a public section and private section); and
executing instructions, by the third party system, of the rules engine based on at least some of the private information to determine whether options for the first health-related recommendation (para. [0183]; Fig. 22: collected data is used to output a recommendation) are contraindicated or re-prioritized by the private information (para. [0184]: the current patient treatment plan is subjected a quality assurance analysis (contraindicated or re-prioritized) according to the PDK information).

Regarding claim 13, Giobbi discloses each of the limitations of claim 12 as discussed above, and further discloses:
determining that at least some options for the first treatment program are contraindicated or reprioritized by the private information (Giobbi, para. [0184]: the current patient treatment plan is subjected a quality assurance analysis (contraindicated or re-prioritized) according to the PDK information).

Regarding claim 14, Giobbi discloses each of the limitations of claim 12 as discussed above, and further discloses:
transmitting results of the determination whether options for the first treatment program are contraindicated by the private information to the first system (Giobbi, para. [0184]: the correct procedures and treatments/quality assurance analysis is stored in the activity log, which is part of the first system).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0206992 to Giobbi, et. al., (“Giobbi”) in view of U.S. Patent Publication No. 2005/0125252 to Schoenberg (“Schoenberg”).



Regarding claim 1, Giobbi discloses: 
A system for determining health-related recommendations, comprising (para. [0077]: providing recommendations for improving patient care):
a first memory storing electronic health care records (EHR) for a plurality of individuals (para. [0080]: patient records are stored in a patient records database/memory);
a first processor coupled to the first memory (para. [0081]: the patient records database is coupled to a module/processor), the first processor configured to execute instructions of a rules engine associated with the first processor for determining a health-related recommendation for a particular individual of the plurality of individuals based on at least some of the EHR (para. [0077]: the quality assurance provides recommendations for improving patient care); 
at least one second memory storing private information for the particular individual of the plurality of individuals (para. [0089]: the PDK memory includes a public section and private section), the at least one second memory not readable by the first processor (para. [0089]: the private section is not readable by the processor until it has been authenticated, see para [0072]); and 
a second processor coupled to the second memory (para. [0112]: the working memory is coupled to a processor 606), the second processor configured to request and receive from the first processor the EHR for the particular individual and to execute instructions of a rules engine associated with the second processor for determining a further health-related recommendation (para. [0183]; Fig. 22: collected data is used to output a recommendation) based on at least some of the EHR (para. [0111]: information includes an individual’s biometric information) and at least some of the private information for the particular individual (para. [0110]: the information includes an individual’s encrypted PDK information). However, Giobbi does not explicitly recite: wherein the second processor is not configured to transmit the private information to the first processor.
Schoenberg teaches that it is old and well known in the art of healthcare to include wherein the second processor (Schoenberg, para. [0036]: the medical provider in addition to the medical provider 18) is not configured to transmit the private information to the first processor (Schoenberg, para. [0036]: the keys transmitted to a first provider are not available to a second provider).
.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0206992 to Giobbi, et. al., (“Giobbi”) in view of U.S. Patent Publication No. 2018/0165588 to Saxena, et. al., (“Saxena”).

Regarding claim 2, Giobbi discloses:
A method for use in providing health-related recommendations, comprising (para. [0077]: providing recommendations for improving patient care):
storing electronic health care records (EHR) for a plurality of individuals (para. [0080]: patient records are stored in a patient records database/memory);
executing instructions, by a first system, of a rules engine associated with the first system for determining a first health-related recommendation for a particular individual based on at least some the EHR (para. [0077]: the quality assurance provides recommendations for improving patient care);
transmitting at least some of the EHR for the particular individual to a third party system (para. [0081]; Fig. 3: patient records are sent to a requesting entity/third party via the third party link module 126), the third party system storing private information for the particular individual (para. [0081]; Fig. 3: patient records are stored in the third party link module 126), at least some of the private information not being information included in the EHR (para. [0089]: the PDK memory includes a public section and private section). However, Giobbi does not explicitly recite: not transmitting, by the third party system, the private information to the first system.
not transmitting, by the third party system, the private information to the first system (Schoenberg, para. [0036]: the keys transmitted to a first provider are not available to a second provider).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Giobbi to include not transmitting, by the third party system, the private information to the first system, as taught by Schoenberg, in order to protect certain medical information.
Giobbi does not explicitly recite: executing instructions, by the third party system, of a rules engine associated with the third party system for determining a second health-related recommendation for the particular based on at least some the EHR and at least some of the private information for the particular information.
Saxena teaches that it is old and well known in the art of healthcare to include executing instructions, by the third party system, of a rules engine associated with the third party system for determining a second health-related recommendation for the particular individual (Saxena, para. [0093]: collected data is used to generate a result, such as a recommendation) based on at least some the EHR (Saxena, para. [0084]: data includes an electronic medical record) and at least some of the private information for the particular information (Saxena, para. [0081]: data includes social media/private data, see para. [0030] of the present specification defining private data to include social media).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Giobbi to include executing instructions, by the third party system, of a rules engine associated with the third party system for determining a second health-related recommendation for the particular based on at least some the EHR and at least some of the private information for the particular information, as taught by Saxena, in order to provide additional data for clinical decision-making.

Regarding claim 3, Giobbi discloses each of the limitations of claim 2 as discussed above. However, Giobbi does not explicitly recite: transmitting information of the second health-related recommendation to the first system.
Saxena teaches that it is old and well known in the art of healthcare to include transmitting information of the second health-related recommendation to the first system (Saxena, para. [0093]: the recommendation is transferred to the insight/learning engine 330/first system).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Giobbi to include transmitting information of the second health-related recommendation to the first system, as taught by Saxena, in order to facilitate implementation of the recommendation.

Regarding claim 4, Giobbi discloses each of the limitations of claim 2 as discussed above, and further discloses:
providing information of the first health-related recommendation and the second health-related recommendation to the particular individual, without providing information of the second health-related recommendation to the first system (Giobbi, para. [0010]: information about the patient being monitored can be displayed only at the monitoring equipment where the patient is present). 

Regarding claim 5, Giobbi discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the at least some of the EHR transmitted to the third party system comprises information of the first health-related recommendation (Giobbi, para. [0081]; patient records are sent to a requesting entity/third party via the third party link module 126). 

Regarding claim 6, Giobbi discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the EHR for the particular individual includes an identification of the third party system (Giobbi, para. [0084]: the third party is identified, for example as an insurance provider).

Regarding claim 7, Giobbi discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the EHR for the particular individual does not include an identification of the third party system (Giobbi, para. [0078]: the third party module allows communication between third parties, and the reference does not disclose that the third party should be identified).

Regarding claim 8, Giobbi discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the EHR for the particular individual includes a key for use in determining if a third party requestor should be allowed access to the EHR for the particular individual (Giobbi, para. [0072]: the biometric information/EHR is protected with an encoding key).

Regarding claim 9, Giobbi discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the rules engine associated with the first processor and the rules engine associated with the third party system are the same rules engine (Giobbi, para. [0077]: the rules engines are within the local services module, construed as the same rules engine).

Regarding claim 10, Giobbi discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the rules engine associated with the first processor and the rules engine associated with the third party system implement the same rules (Giobbi, para. [0077]: because the rules engines are within the local services module, they can implement the same rules as needed).

Regarding claim 11, Giobbi discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the rules engine associated with the first processor and the rules engine associated with the third party system implement different rules (Giobbi, para. [0077]: because the local services module contains multiple servers, it can implement different rules as needed).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0206992 to Giobbi, et. al., (“Giobbi”) in view of U.S. Patent Publication No. 2018/0165588 to Saxena, et. al., (“Saxena”) in further view of U.S. Patent Publication No. 2013/0117045 to Kusens (“Kusens”).

Regarding claim 15, Giobbi discloses each of the limitations of claim 5 as discussed above. However, Giobbi does not explicitly recite comparing, by the third party system, 
Kusens teaches that it is old and well known in the art of healthcare to include comparing, by the third party system, information of the first health-related recommendation and the second health-related recommendation1 (Kusens, para. [0106]: comparing first and second sets of data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include comparing, by the third party system, information of the first health-related recommendation and the second health-related recommendation, as taught by Kusens, in order to ensure data from multiple sources is properly combined.

Response to Applicant’s Arguments
Applicant’s arguments, filed on 2/10/2021, with respect to the 35 USC § 101 rejection of Claims 1-15 have been considered but are not persuasive. 
Applicant’s argument the claims do not recite a mental process because the claims recite additional elements that amount to significantly more than the judicial exception is not persuasive. In the present case, the claims, do no more than recite generic components to perform basic computer functions. Indeed, claims can recite a mental process even if they are claimed as being performed on a computer, for example when the claimed system and method can be “performed by humans without a computer,” as is the case here. Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016). The “second memory” and “second processor” are a generic computer components, which perform basic functions, such as controlling the transmission of data. 

Claims 1-15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a first memory storing electronic health care records (EHR) for a plurality of individuals,” “a first processor coupled to the first memory, the first processor configured to execute instructions of a rules engine associated with the first processor,” “at least one second memory storing private information for the particular individual of the plurality of individuals, the at least one second memory not readable by the first processor,” and “a second processor coupled to the second memory, the second processor configured to request and receive from the first processor the EHR for the particular individual and to execute instructions of a rules engine associated with the second processor,” and “wherein the second processor is not configured to transmit the private information to the first processor” which amount to merely invoking a computer as a tool to perform the abstract idea, see, e.g., para. [0030] of the present Specification. See MPEP 2106.05(f).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “storing electronic health care records (EHR) for a plurality of individuals,” and “storing private information for the particular individual of the plurality of individuals,” which amounts to mere data gathering, the recitation of “electronic health care records (EHR) for a plurality of individuals,” and “private information for the particular individual of the plurality of individuals,” which amounts to selecting a particular data source or type of data to be manipulated, and the recitation of “output a remedy label,” “execute instructions of a rules engine,” which amounts to insignificant application, see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “electronic health care records,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)). 

The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “storing electronic health care records (EHR) for a plurality of individuals,” and “storing private information for the particular individual of the plurality of individuals,” which amounts to mere data gathering, the recitation of “electronic health care records (EHR) for a plurality of individuals,” and “private information for the particular individual of the plurality of individuals,” which amounts to selecting a particular data source or type of data to be manipulated, and the recitation of “output a remedy label,” “execute instructions of a rules engine,” which amounts to insignificant application;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Para. [0030] of the Specification discloses that the additional elements (i.e. the computer, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, see, e.g., MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “storing electronic health care records (EHR) for a plurality of individuals,” and “storing private information for the particular individual of the plurality of individuals.”

For the reasons set forth in the 35 USC § 101 rejection of claims 1-15 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 2/10/2021, with respect to the 35 USC § 102/103 rejections of Claims 1-15 have been considered but are not persuasive.
Applicant argues that Giobbi does not support an assertion that the private section of the PDK memory is not readable by the first processor. The argument is not persuasive. Under broadest reasonable interpretation, memory that is not readable until a condition has been met meets the limitation of “not readable.” 
With respect to Applicant’s argument regarding the limitation of the “second processor configured to request and receive from the first processor the EHR for the particular individual and to execute instructions of a rules engine associated with the second processor for determining a further health-related recommendation based on at least some of the EHR and at See, e.g., Giobbi, para. [0113], disclosing private registries. 
Again, with respect to Applicant’s argument regarding the limitation of the “determining a health-related recommendation” is unclear. The Office action points to Giobbi, paragraphs [0077], [0183], and Fig. 22. It is unclear why the Applicant is discussing the wireless transmission in Giobbi, paragraph [0110].
With regard to Claim 2, Applicant argues that Giobbi in view of Saxena fails to disclose “third party system storing private information for the particular individual, at least some of the private information not being information included in the EHR; and executing instructions, by the third party system, of a rules engine associated with the third party system for determining a second health-related recommendation for the particular individual based on at least some the EHR and at least some of the private information.” Applicant argues that “[t]here is no indication in Giobbi that the patient records database 310 stores information of the PDK ID.” However, the Giobbi clearly states that “[t]he patient records database 310 stores private patient information.” Giobbi, para. [0081].
The argument regarding the new limitation of “not transmitting, by the third party system, the private information to the first system” is moot because the limitation has been rejected over Schoenberg.
For the reasons set forth in the 35 USC § 103 rejection of claims 1-15 above, the references cited in the rejection render amended claims 1-15 obvious under 35 USC § 103. Applicant’s argument is not persuasive.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 11 of the present Specification discloses this language. Paragraph 33 suggests this “meshes or standardizes information of the EHR.”